Citation Nr: 0415366	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-02 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from April 1967 to January 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which granted service connection for diabetes mellitus and 
evaluated the disorder as 20 percent disabling.

The issue of entitlement to an initial rating in excess of 20 
percent for diabetes mellitus will be remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
veteran is advised that VA will notify him if further action 
is required on his part.  

REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003), further 
evidentiary development is necessary in this case.

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus requires that certain predicate facts be present.  
For example, a 40 percent evaluation according to 38 C.F.R. 
§ 4.119 Diagnostic Code 7913 (2003) provides that a veteran's 
diabetes mellitus must be to the point it requires insulin, a 
restricted diet, and regulation of activities, which is 
defined as avoidance of strenuous occupational and 
recreational activities, see id.  As explained below, 
necessary medical statements either establishing or denying 
these predicate facts are not of record.

In November 2000, the veteran sought treatment at the Salt 
Lake City VA Medical Center (VAMC) for an acute increase in 
shortness of breath, and a chest X-ray showed fluid in the 
lungs.  He stated that the shortness of breath bothered him 
most during activity, that he could not do what he used to, 
and that he had to stop in the middle of shoveling dirt at 
his job to catch his breath.  In January 2003, the veteran 
complained of tingling in the feet.  At a February 2003 VA 
examination the veteran was encouraged to be as active as 
possible.  At an April 2003 VA examination the following 
complications from the diabetes mellitus were noted:  
Retinopathy; nephropathy; and neuropathy, which was 
characterized by numbness in both hands and feet.  Though 
this examination was conducted for the stated purpose of an 
increased rating, it did not specifically address regulation 
of the veteran's activities due to the diabetes disability, 
that is the avoidance of strenuous occupational and 
recreational activities.  Thus, the veteran should be 
afforded a medical examination to address this, see Wisch v. 
Brown, 8 Vet. App. 139 (1995) (holding that silence is 
insufficient to show the lack of symptomatology), and other 
criteria detailed below to facilitate a decision for the 
claim. 

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.  

2.  The veteran should be scheduled for 
a medical examination.  The RO should 
forward the veteran's claims file to 
the VA examiner.  The examiner should 
review the entire claims file, and 
conduct an examination in relation to 
38 C.F.R. § 4.119 Diagnostic Code 7913, 
to assess whether the veteran is on a 
restricted diet, and regulation of the 
veteran's activities, that is the 
avoidance of strenuous occupational and 
recreational activities, due to 
diabetes mellitus (including any of the 
noted complications of retinopathy, 
nephropathy, and neuropathy).  
Additionally, the examiner should 
indicate whether the veteran has 
episodes of ketoacidosis or 
hypoglycemic reactions requiring one or 
two hospitalizations per year or twice 
a month visits to a diabetic care 
provider, or at least three 
hospitalizations per year or weekly 
visits to a diabetic care provider.  

3.  Then, the RO should readjudicate 
the veteran's claim of entitlement to 
an initial rating in excess of 20 
percent for diabetes mellitus.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




